DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joohee Lee on 5/12/2022.
The application has been amended as follows: 
In claim 4, line 12, after “step (b) comprises:” please delete “if the” and insert –when a–.
In claim 4, from the fifth to last line to the fourth to last line, please delete “the iron (Fe) is prevented from excessively diffused into the coating layer by limiting heating within the temperature and time of one point within the first diagram,”.
In claim 4, second to last line, after “25 µm” please insert –or less--.
In claim 5, line 5, please delete “if” and insert –when--.
In claim 5, line 6, please delete “if” and insert –when--.
In claim 8, line 1, please delete “claim 1” and insert -claim 4--.
In claim 8, lines 10-11, please delete “the iron (Fe) is prevented from excessively diffused into the coating layer by limited heating within the temperature and time of one point within the first diagram,”.
In claim 8, lines 11-12, please delete “a final part obtained through the hot-stamping process” and insert –the hot-stamped part--.
In claim 8, second to last line, after “25 µm” please insert –or less--.
Allowable Subject Matter
Claims 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art fails to disclose or fairly suggest the method for manufacturing a hot-stamped part as instantly claimed. In particular, the closest prior art, Spehner et al. (US 2011/0214475), hereinafter “Spehner,” teaches a method for manufacturing a hot-stamped part, the method comprising the steps of preparing a blank having an overlapping composition, heating the blank, hot stamping the heated blank in a die (i.e. press mold), and cooling thereby forming the hot-stamped part (Abstract, [0022]-[0045]). Spehner teaches wherein the hot-stamped part may comprise a full martensite base layer ([0070]-[0071]) and an Al-Si coating layer on the base layer ([0051]), wherein the coating layer has an intermetallic layer has 62-67 wt% Fe, 30-34 wt% Al and 2-6 wt% Si (i.e. Fe-Al-Si-based intermetallic compound layer) ([0060]), wherein the intermetallic layer may be 8 mm and the total thickness of the coating layer may be 40 mm thick (i.e., the intermetallic layer may be 20%) ([0072]-[0075]). Spehner further teaches wherein the mechanical resistance (i.e. tensile strength) can exceed 1500 MPa, which overlaps with the instantly claimed tensile strength, and wherein the yield stress (i.e. yield strength) can exceed 1200 MPa, which satisfies the instantly claimed yield strength ([0070]). However, Spehner fails to teach or fairly suggest the heating conditions recited in claim 4. Furthermore, Spehner fails to teach or fairly suggest wherein the hot-stamped part has an average prior-austenite grain size (PAGS) of 25 µm and an elongation (El) of 5% or more.
Similarly, regarding claim 8, Spehner teaches a hot-stamped part having a composition, base layer microstructure, coating layer, tensile strength, and yield strength, as discussed regarding claim 4 above, which read on that recited in claim 8. However, as discussed above, Spehner fails to teach or fairly suggest wherein the hot-stamped part has an average prior-austenite grain size (PAGS) of 25 µm or less and an elongation (El) of 5% or more.
Thus, claims 4 and 8 are distinct over the teachings of the prior art. Claims 5-7 further limit the subject matter of claim 4 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734